Citation Nr: 0322395	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-01 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Hartford, Connecticut, Regional Office of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board in December 2000.


FINDING OF FACT

There is credible supporting evidence that the veteran 
experienced an inservice stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issue on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f); 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that VA examiners have indicated that the 
veteran meets the criteria for PTSD.  Although a contrary 
opinion exists in the claims file (April 2003 VA mental 
disorders examination), the Board is unable to distinguish 
the opinions, and therefore finds that VA medical records 
reflect a diagnosis of PTSD.  While VA examiners have opined 
that the veteran's PTSD is related to events in service 
(sexual trauma), the Board notes that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor that has been verified so as to 
support the diagnosis of PTSD.

The veteran contends that her PTSD results from sexual trauma 
during service.  She has indicated that during service she 
was groped and harassed by other women.  One incident took 
place in an open barracks where an unidentified female jumped 
into the veteran's bed when all the light were out.  She 
reported the incidents to her commanding officer and was 
given another duty assignment.  The veteran contends that her 
performance changed after the incidents and she eventually 
wound up receiving two Article 15s that led to her discharge 
from service.

In a letter dated in April 2002, the author indicated that 
she had known the veteran and her family for over 30 years 
and noticed a significant change in the veteran's personality 
after her discharge from service.  In a letter dated in 
August 2002 the same author stated, in pertinent part, as 
follows:

It was about a year into [the veteran's] 
military enlistment, when she wrote, 
telling me about some of the things that 
she was experiencing in the Army.  In the 
first letter she wrote to me complaining 
about a few of the girls in the officers' 
barracks in which they were living.  One 
night she stated that she was to do 
rounds of the three story barracks and 
was confronted in an area of the stairway 
where it was very dark.  A woman cornered 
her and tried making advances to her.  At 
the time she stated that she ran down the 
steps and to [the] front of the building 
crying.  And again this same woman 
cornered her and handed her a letter 
telling how she liked her and wanted to 
be with her.  [The veteran] told me that 
the next day she went to work and 
complained to her Captain and that the 
Captain had talked to the woman.  After 
this the woman and her friends constantly 
harassed her.  The Captain did change her 
job from personal records to TASO, but 
because the women were still living in 
the barracks with [the veteran] they 
continued to harass her and traumatize 
her.  It was after this incident that 
[the veteran] appeared depressed and 
anxious and continues to this day to not 
be the same person as when she went into 
the military.

VA examiner's have indicated that the veteran suffers from 
PTSD as a result of sexual trauma in service and the veteran 
has been admitted to a VA treatment program for victims of 
military-related sexual assault.  The veteran's service 
medical records document her treatment for psychiatric 
problems, and near the time of her reported sexual traumas 
her service personnel records appear to document changes in 
work performance behavior.  It also appears her duty 
assignment and living quarters were changed in response to 
her complaints.  This evidence is specifically recognized as 
"credible supporting evidence."  See Adjudication and 
Procedure Manual M-21, Part III, 5.14c.  Further, the 
aforementioned letters essentially attest to the veteran's 
disclosure of her inservice sexual traumas contemporaneously 
in time with her military service.  Stated differently, the 
letters act as "credible supporting evidence" of a non-
combat stressor.

Based on the foregoing, the Board finds that the veteran has 
presented sufficient supporting evidence to place the record 
in relative equipoise as to whether her in-service sexual 
stressors occurred.  Accordingly, the Board resolves 
reasonable doubt in favor of the veteran by finding that her 
PTSD results from sexual trauma during service.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim for service connection for 
PTSD is granted.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

